Per Curiam.
Horace Reid was tried on an indictment charging him with the offense of robbery. He was found guilty, and sentenced accordingly. Subsequently he instituted habeas corpus, contending that the indictment on which he was tried was void. On the hearing he was remanded to custody, and petitioner excepted. This case is controlled, adversely to plaintiff in error, by the decision in Shehany v. Lowry, 170 Ga. 70 (152 S. E. 114), in which it was held that a similar indictment was not void.

Judgment affirmed.


All the Justices concur.